Citation Nr: 0517167	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, partially frozen, with degenerative joint disease, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a right 
humerus fracture, with a postoperative scar, degenerative 
joint disease, and a history of muscle damage to Muscle 
Groups III and V, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right upper 
facial muscle paralysis and tic, with fifth cranial nerve 
involvement, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for right maxilla, 
mandible, and malar fracture residuals, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1943 to July 
1946.  His case has been advanced on the Board's docket.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

By rating decision dated in June 2002, the agency of original 
jurisdiction (AOJ) increased the evaluation for right 
maxilla, mandible, and malar fracture residuals to 20 percent 
and increased the evaluation for a right shoulder disorder, 
partially frozen, with degenerative joint disease, to 30 
percent.  The Board notes that since the increase to 20 
percent for right maxilla, mandible, and malar fracture 
residuals and to 30 percent for a right shoulder disorder, 
partially frozen, with degenerative joint disease, did not 
constitute a full grant of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

This case has previously come before the Board.  In an 
October 2003 decision, the Board determined that there was 
clear and unmistakable evidence (CUE) in a February 27, 1959 
rating decision, that reduced the evaluation for a tic in the 
right upper facial muscles, with mild paralysis, partial, of 
the right infra-orbital nerve, mild, to 10 percent; and for 
residuals of a fracture of the humerus, simple, complete, 
with a postoperative scar and muscle damage to Muscle Groups 
III and V, to 10 percent.   The Board determined that there 
was no CUE in the February 27, 1959 rating decision that 
reduced the evaluation for ankylosis, partial, of the right 
shoulder to 10 percent.  The claims for increased ratings for 
right maxilla, mandible, and malar fracture residuals, a 
right shoulder disorder, partially frozen, with degenerative 
joint disease, a right humerus fracture with a postoperative 
scar, with degenerative joint disease and a history of muscle 
damage to Muscle Groups III and V, and right upper facial 
muscles paralysis and tic, with fifth cranial nerve 
involvement, were remanded to the AOJ for further 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that additional evidence has been associated 
with the claims file pertinent to the evaluation of right 
upper facial muscle paralysis and tic, with fifth cranial 
nerve involvement, and right maxilla, mandible, and malar 
fracture residuals, currently rated as 20 percent disabling.  
The Board notes that, in regard to the evaluation for right 
maxilla, mandible, and malar fracture residuals, the evidence 
is cumulative.  As for the evaluation of right upper facial 
muscles paralysis, with a tic, and with fifth cranial nerve 
involvement, the AOJ will have an opportunity to review the 
additional evidence on remand.  

In March 2005, the appellant filed a claim for service 
connection for adjustment disorder and a total rating based 
on individual unemployability.  The March 2004 VA examiner 
stated that total loss of the articular disc on the left side 
was caused by the service-connected right maxilla, mandible, 
and malar fracture residuals.  These issues are referred to 
the AOJ.  

The Board notes that correspondence, to include 
correspondence dated in September 2003, received in November 
2003, and dated in June 2003, the appellant's representative 
addressed additional issues, to include the issue of whether 
there was clear and unmistakable error in the July 1949, 
1956, and 1959 rating decisions in regard to the evaluations 
assigned and the effective dates assigned for the 
evaluations, clear and unmistakable error in failing to 
separately rate Muscle Groups II & V and the reduction in the 
evaluation for a scar and not separately evaluating other 
scars, and severance of a rating for arthritis, whether there 
was clear and unmistakable error in the effective date 
assigned for reductions, whether a timely substantive appeal 
was filed to the October 1987 rating decision, and whether 
there was clear and unmistakable error in an October 1997 
rating decision.  These issues are referred to the AOJ.  

The issue in regard to the evaluation of right upper facial 
muscles paralysis and tic, with fifth cranial nerve 
involvement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Functional impairment of the right shoulder approximates 
limitation of motion of the arm to 25 degrees from the side.  

2.  A right humerus fracture, with a postoperative scar, with 
degenerative joint disease, and a history of muscle damage to 
Muscle Groups III and V, is manifested by range of motion 
from 25 to 145 degrees.  The scar on the right bicep is not 
tender or painful.  The scar does not cause limited motion, 
and does not cover an area of 144 square inches or greater.  

3.  The appellant's right maxilla, mandible and malar 
fracture residuals are manifested by a measured inter-incisal 
range of 25 millimeters, with additional functional loss due 
to pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for a 
right (major) shoulder disorder, partially frozen, with 
degenerative joint disease, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2004).

2.  The criteria for a rating in excess of 20 percent for a 
right humerus fracture, with a postoperative scar, with 
degenerative joint disease, and a history of muscle damage to 
Muscle Groups III and V, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.55, 
4.56, 4.59, 4.71a, Diagnostic Codes 5202 (2004).

3.  The criteria for a 30 percent disability rating for right 
maxilla, mandible, and malar fracture residuals have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.40, 
4.150, Diagnostic Code 9905 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in August 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the January 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2004).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Right Shoulder Disorder, Partially Frozen, with 
Degenerative Joint Disease

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides that limitation of motion of 
the major arm midway between the side and shoulder level 
warrants a 30 percent rating.  When motion is limited to 25 
degrees from the side, a 40 percent rating is warranted for 
the major arm.

The record, to include a January 1999 and January 2004 VA 
examination report, reflects that the appellant is right-hand 
dominant.  Therefore, his disorder is rated as impairment of 
the major upper extremity.  38 C.F.R. § 4.69.

The right shoulder disorder, partially frozen, with 
degenerative joint disease is rated under Diagnostic Code 
5201 and a 30 percent evaluation has been assigned.  A higher 
evaluation under Diagnostic Code 5201 contemplates limitation 
of motion of the arm to 25 degrees from the side.  On VA 
examination in January 2004, forward flexion was 0 to 49 
degrees, with assistance.  Abduction was 0 to 45 degrees.  
External rotation was 0 to 12 degrees and internal rotation 
was 0 to 35 degrees.  

In consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Board finds the appellant's right shoulder disability 
approximates the criteria for a 40 percent evaluation based 
on additional limitation of function.  As noted, there was 
pain throughout range of motion on testing.  The most recent 
January 2004 VA examination report reflects a significant 
decrease in active range of motion and that the appellant 
likely has rotator cuff disease.  While the January 1999 VA 
examiner stated that functional limitations of the right 
upper extremity did not affect him to a significant degree 
with dressing or undressing and hygiene, that examiner noted 
more use of the left upper extremity due to the appellant's 
inability to bend on the right to reach various parts of his 
body, and atrophy of the right arm.  

More importantly, the more recent examinations clearly show 
additional functional loss due to pain.  In December 1999, 
there was incoordination of the right shoulder with dressing 
and undressing, as well as pain and weakness.  The most 
recent VA examination in January 2004, notes complaints of 
fatigability and lack of endurance.  There was right shoulder 
weakness and stiffness, and the appellant was unable to push 
his wheel chair with his right arm, had to feed himself with 
his left hand, and had difficulty dressing.  Forward flexion 
was from 0 degrees to 49 degrees; however, this was with 
assistance from the examiner.  Clearly, Deluca does not stand 
for the proposition that an evaluation is to be based upon an 
artificial standard.  Consequently, the Board finds that 
functional impairment of the right shoulder approximates 
limitation of motion of the arm to 25 degrees from the side 
and that a 40 percent evaluation is warranted.  A 40 percent 
evaluation is the maximum schedular rating under Diagnostic 
Code 5201.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

II.  Right Humerus Fracture, with a Postoperative Scar, 
Degenerative Joint Disease, and a History of Muscle Damage to 
Muscle Groups III and V

As noted above, the record reflects the appellant is right-
hand dominant.  Therefore, his disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69.  

The right hummers fracture, postoperative scar, degenerative 
joint disease, with a history of muscle damage to Groups III 
and V, is rated under Diagnostic Codes 5010 to 5202, and a 20 
percent evaluation has been assigned.  It appears that this 
evaluation contemplates the total functional impairment of 
the elbow.  Therefore, the Board must consider Diagnostic 
Code 5202 and the companion codes 5205, 5206, 5207, and 5208.  
Diagnostic Code 5208 specifically considers limitation of 
flexion and extension and provides a 20 percent evaluation.  
Our review reflects that an evaluation in excess of 20 
percent is not warranted.  

Under Diagnostic Code 5202 a 30 percent evaluation requires 
malunion of the humerus of the major upper extremity with 
marked deformity or recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent evaluation requires fibrous 
union of the humerus.  A 60 percent evaluation requires 
nonunion of the humerus (a false, flail joint).  An 80 
percent evaluation requires loss of the head of the humerus 
(flail shoulder).  

A higher evaluation under Diagnostic Code 5202 is not 
warranted.  While tenderness or ostodynia of the right 
humerus was noted on VA examination in January 2004, the 
evidence does not show impairment of the humerus, to include 
fibrous union, nonunion (false flail joint) or loss of head 
of (flail shoulder).  The January 2004 x-ray examination of 
the right humerus notes that osseous alignment was anatomic 
and that the proximal and distal humerus were intact.  Thus, 
a higher rating is not warranted under Diagnostic Code 5202.  

To the extent that VA examiner's, to include the January 1999 
and December 1999 VA examiners have noted right elbow 
ankylosis at a 25 degree angle, there is no evidence of 
favorable ankylosis at an angle between 90 degrees and 70 
degrees.  Thus, a higher rating under Diagnostic Code 5205 is 
not warranted.  In addition, the VA examiners, have 
determined that flexion of the right elbow is at times, full, 
and at worst to 142 degrees.  The range of motion in January 
2000 was 22 degrees to 142 degrees and in January 2004 range 
of motion was 25 degrees to 145 degrees.  Thus, a higher 
evaluation is not warranted for actual limitation of flexion 
or extension under Diagnostic Code 5206, 5207, or 5208.  

In regard to functional impairment, the Board notes there is 
some evidence on pain and/or weakness with motion.  
Regardless, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  Additional functional impairment of 
the right upper extremity has been rated in association with 
the right shoulder disability.  The Board notes that the 
January 1999 examination report notes that the appellant was 
uncooperative with muscle power testing and thus, the results 
of the testing were unreliable.  On VA examination in January 
2004, while complaints of pain were noted on palpation of the 
humerus, there was no swelling around the humerus.  No elbow 
pain was noted on range of motion testing in December 1999.  
While complete extension of the forearm is not possible, it 
does not prevent the appellant from doing farm work.  The 
January 2000 VA examiner specifically stated that there was 
no pain or weakness in the right elbow.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca, supra.  It must be remembered that 
Diagnostic Code 5208 contemplates functional impairment 
consistent with flexion limited to 100 degrees and extension 
limited to 45 degrees.  All reliable evidence reflects that 
remaining function ability is better than 100 percent of 
flexion and 45 degrees of extension.  In sum, the functional 
impairment is essentially similar to his range of motion.  

The appellant is competent to report he is worse.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons 
are not competent to offer evidence that requires medical 
knowledge).  The Board finds the objective medical opinions 
to be more probative of the degree of impairment.  

The Board notes that the appellant's initial injury was a 
traumatic muscle injury involving Muscle Groups III and V.  
The provisions of 38 C.F.R. § 4.20 provide that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.

The Board notes further that the appellant's claim was filed 
in March 1997.  The regulations pertaining to muscle injuries 
were revised in June 1997, effective July 3, 1997. 62 Fed. 
Reg. 20235-30240 (1997).  Prior to the revision for rating 
muscle injuries, the regulations in effect provided that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deepest structures injured (bones, joints 
and nerves). "  A through-and-through injury, with muscle 
damage, is at least a moderate injury for each group of 
muscles damaged."  Entitlement to a rating of severe grade is 
established when there is a history of "compound comminuted 
fracture and definite muscle or tendon damage from the 
missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(1998).

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm 
and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 
5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for 
the torso and neck (diagnostic codes 
5319 through 5323).

(c)	There will be no rating assigned 
for muscle groups which act upon an 
ankylosed joint, with the following 
exceptions:

(1)	In the case of an ankylosed knee, 
if muscle group XIII is disabled, it 
will be rated, but at the next lower 
level than that which would otherwise be 
assigned.

(2)	In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 
5200 will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I 
and II acting upon the shoulder.

(e)	For compensable muscle group 
injuries which are in the same 
anatomical region but do not act on the 
same joint, the evaluation for the most 
severely injured muscle group will be 
increased by one level and used as the 
combined evaluation for the affected 
muscle groups.

(f)	For muscle group injuries in 
different anatomical regions which do 
not act upon ankylosed joints, each 
muscle group injury shall be separately 
rated and the ratings combined under the 
provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the 
evaluation of muscle disabilities:  

(a) An open comminuted fracture with 
muscle or tendon will be rated as a 
severe injury of the muscle group 
involved unless, for locations such as 
in the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal,

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged,

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.

(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  
No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) 
of this section.

(iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii) History and complaint.  Service 
department record or other evidence of 
inservice treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.

Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold 
of fatigue when compared to the sound 
side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through- 
and-through or deep-penetrating wound by 
small high velocity missile or large 
low- velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record 
of consistent complaint of cardinal 
signs and symptoms of muscle disability 
as defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of 
loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.

(4) Severe disability of muscles--(i) 
Type of injury.  Through-and-through or 
deep-penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record 
of consistent complaint of cardinal 
signs and symptoms of muscle disability 
as defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe 
muscle disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 
43 FR 45349, October 2, 1978; 62 FR 
30238, June 3, 1997)

Under old Diagnostic Code 5303, of the shoulder of the non-
dominant (minor) arm (e.g., the left shoulder of a right-
handed person), a 20 percent rating is assigned for a 
moderate and a moderately severe injury of Group III muscles.  
A 30 percent rating is provided for a severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5303.

Under old 38 C.F.R. § 4.73, Diagnostic Code 5305 addresses 
muscle injury of Group V (flexor muscles of the elbow). (1) 
Biceps; (2) brachialis; (3) brachioradialis. (Function: 
Supination (1) long head of biceps or stabilizer of shoulder 
joint.  Flexion of elbow, (1, 2, 3)).  A noncompensable 
evaluation is provided where there is slight muscle injury to 
either the major or minor extremity. For moderate muscle 
injury a 10 percent evaluation is provided where either the 
major or minor extremity is involved.  For moderately severe 
muscle injury a 20 percent evaluation is warranted where the 
minor upper extremity is involved or a 30 percent evaluation 
is provided where the major upper extremity is involved.  Id.

Muscle Group V consists of the flexor muscles of the elbow: 
biceps, brachialis and brachioradialis.  The function of 
Muscle Group V is elbow supination, long head of biceps is 
stabilizer of shoulder joint and flexion of the elbow.  Under 
both prior and present regulations, a moderately severe 
disability warrants a 20 percent evaluation for the minor or 
nondominant arm.  A 30 percent rating is for application 
where there is a severe disability involving the minor or 
nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5305.

In rating the degree of impairment, guidance is provided in 
38 C.F.R. §§ 4.55 and 4.56.  It is abundantly clear that the 
muscle injury in this case was not a result of a single 
bullet, deep penetrating wound, or explosive effect.  The 
Board notes that the appellant's in-service injury was 
traumatic injury rather than a penetrating wound as 
contemplated by 38 C.F.R. § 4.56.  This does not rule out a 
compensable evaluation for muscle injury.  However, a 
separate evaluation is not warranted and application of 
38 C.F.R. § 4.55 and 4.56 do not result in an evaluation in 
excess of the currently assigned 20 percent.  

In addition, the Board finds a separate evaluation is not 
warranted for a scar.  Prior to August 30, 2002, Diagnostic 
Code 7803 provided a 10 percent evaluation if a superficial 
scar was poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provided a 10 percent evaluation for 
superficial scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Under newly revised Diagnostic Code 7802, a 10 percent rating 
is applicable for a scar other than on the head, face, or 
neck, that is superficial and does not cause limited motion, 
if the area of the scar is 144 square inches or greater.  The 
revised Diagnostic Code 7803 provides a 10 percent rating for 
scars that are superficial and unstable.  A 10 percent rating 
is also applicable under Diagnostic Code 7804 for scars that 
are superficial, painful on examination. An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Other scars 
are to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2004).

On VA examination in January 2004, a 17 cm long by 3 mm wide 
scar was noted over the biceps area.  The appellant denied 
tenderness in the scar.  While the area under the scar was 
noted to be depressed due to loss of muscle mass depth of 
approximately 3 mm, there was no adherence under the scar.  
The texture of the scar was smooth.  It was well healed and 
benign.  There was no ulceration or breakdown of the scar or 
surrounding skin.  There was no inflammation, edema, or 
keloid formation.  While the color of the scar was white, 
slightly paler when compared to the surrounding skin, the 
examiner stated that it was not disfiguring  and noted to be 
out of site under the clothes.  There was no limitation of 
function due to the scar.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for a right humerus fracture, 
postoperative scar, with degenerative joint disease and a 
history of muscle damage to Muscle Groups III and V.  
Consequently, the benefit sought on appeal is denied.  

III.  Right Maxilla, Mandible, and Maxilla Fracture Residuals

Right maxilla, mandible, and malar fracture residuals are 
rated under Diagnostic Code 9905 for temporomandibular 
articulation, limited movement, and a 20 percent evaluation 
has been assigned.  A higher evaluation under Diagnostic Code 
9905 contemplates an intercisal range of 11 to 20 cm.  On VA 
examination in February 2004, the intercisal opening was 25 
cm.  This measurement corresponds with a 20 percent rating 
under Diagnostic Code 9905.  

The Board notes that Right maxilla, mandible, and malar 
fracture residuals involve restricted articulation of a 
joint, and therefore, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The February 2004 VA 
examination noted the appellant had severe pain when eating 
and was unable to properly nourish himself due to limited 
opening.  The examiner noted arthritic changes and stated 
that the appellant's complaints of pain due to limited 
opening were justified and a result of the service-connected 
injury residuals.  A modified diet of ground meats was noted 
in April 2005.  The evidence establishes a best range of 
motion functionally limited by tenderness, pain, and popping 
and clicking on opening.  The Board notes that a fuller 
examination would have established the overall functional 
impairment due to pain.  However, based upon the appellant's 
age, the Board shall accept that there is additional 
functional impairment.  Therefore, the Board finds there is 
additional functional loss due to pain warranting a higher 
rating under 38 C.F.R. §§ 4.40 and 4.45 (2004).  The Board 
finds a 30 percent disability rating is warranted.  

The evidence does not show complete loss of the mandible 
between angles or loss of approximately one-half of the 
mandible involving temporomandibular articulation.  Thus, a 
higher evaluation is not warranted under Diagnostic Code 9901 
or 9902.  The evidence does not show osteomyelitis and thus 
an evaluation under 9900 is not warranted.  

In sum, the evidence shows an intercisal opening of 25 cm. 
with additional functional loss due to pain on movement.  
Consequently, a 30 percent evaluation is warranted.  


ORDER

A 40 percent evaluation is granted for a right shoulder 
disorder, partially frozen, with degenerative joint disease, 
subject to the controlling regulations applicable to the 
payment of monetary benefits..

An increased rating for a right humerus fracture, with a 
postoperative scar, degenerative joint disease, and a history 
of muscle damage to Muscle Groups III and V, is denied.  

A 30 percent evaluation for right malar mandible and maxilla 
fracture residuals is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits..


REMAND

In regard to the degree of impairment in association with 
right upper facial muscles paralysis and tic, with fifth 
cranial nerve involvement, additional evidence has been 
associated with the claims file.  It does not appear that the 
AOJ has considered the additional evidence.  The Board notes 
a January 2005 VA treatment record notes binocular vision 
testing was remarkable for left hyperphoria.  The assessment 
was right eye hyperphoria secondary to trauma in the right 
eye.  

The Board notes that the Board remanded this case in October 
2003 for issuance of a VCAA letter.  A VCAA letter was not 
issued in regard to the issue of entitlement to an increased 
rating for right upper facial muscle paralysis and tic, with 
fifth cranial nerve involvement.  The Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
is mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the additional 
pertinent evidence.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case 
should be issued.  

2.  The AOJ should issue a VCAA letter 
in regard to the issue of right upper 
facial muscles paralysis and tic, with 
fifth cranial nerve involvement.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


